This court does not feel authorized, in the light of the evidence adduced upon the trial, to hold that the jury's verdict is not supported. There is direct testimony from the alleged injured party to the effect that the appellant committed the criminal act. There are corroborative circumstances, including the letters of the appellant, which aided in overcoming the presumption of innocence.
The offense occurred in May, 1926. One of the letters written by the appellant to the prosecutrix bears date May 24, 1924. Appellant insists that assuming the date named to be correct, the letter was too remote. We are not prepared to regard this as a tenable objection. However, the letter itself, taken in connection with the statement of facts, bears evidence that the date is not the correct one. The postscript to the letter reads thus:
"Had two killings at Skaling's Ranch. Harry Skaling is dead."
The justice of the peace testified that the killing of Harry Scaling took place on May 23, 1926. The prosecutrix gave testimony showing that the letter reached her at about that date.
In the light of the record, we are of the opinion that the court committed no error in receiving the letter mentioned in evidence, nor have we perceived any matter of procedure in which the rights of the appellant were not safeguarded.
The motion for rehearing is overruled.
Overruled. *Page 121 
         OPINION ON APPLICATION FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.